Citation Nr: 0533899	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  98-01 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1969.  He served in Vietnam from May 1968 to June 
1969 and received the Vietnam Service Medal and the Vietnam 
Campaign Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for PTSD.

In June 1999, the veteran appeared before the undersigned 
Veterans Law Judge at a video conference hearing held at the 
RO.

In September 1999, the Board remanded the PTSD issue and 
other issues that were on appeal at the time for further 
development.  Following such development, the RO granted one 
of the issues on appeal, entitlement to nonservice-connected 
pension benefits, in a September 2001 decision.  That issue 
is, therefore, no longer in appellate status.  

In an August 2002 decision, the Board disposed of the 
remaining additional issues on appeal.  The Board held the 
issue of entitlement to service connection for PTSD in 
abeyance, pending internal Board development of this issue 
pursuant to 38 C.F.R. § 19.9(a)(a) (2002).  Following the 
invalidation of 38 C.F.R. § 19.9(a)(2), by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Board remanded this 
matter to the RO in November 2003, to allow the RO to fully 
develop this claim in accordance with the law.  

Following such development, in a March 2005 decision, the RO 
denied the veteran's claim for entitlement to service 
connection for PTSD, and the case was sent to the Board for 
further appellate adjudication.  In an August 2005 decision, 
the Board remanded this issue for further development, 
specifically requesting clarification of the veteran's 
clinical diagnosis.  

Additional evidentiary development has been conducted, and 
the claim is now properly before the Board for final 
appellate review.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has PTSD 
that is related to service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's August 1967 enlistment examination shows he was 
psychiatrically normal, and he reported no history of 
depression, excessive worry, or nervous trouble of any sort.  
The veteran's service medical records show no complaints of 
or treatment for any mental disorder.  The veteran's October 
1969 separation examination shows he was psychiatrically 
normal, and he reported no history of depression, excessive 
worry, or nervous trouble of any sort.

In April 1997, the veteran initiated a formal claim for 
entitlement to service connection for PTSD.  In an associated 
statement, the veteran stated that he was stationed in 
Vietnam in 1967 to 1968 with the 173rd Airborne Division.  He 
stated he did not make many friends growing up because his 
family moved frequently, and when he enlisted in the service, 
he became good friends with some of the men in his unit.  He 
related one incident that affected him where a friend of his 
was so stressed out by the war that he chased the commanding 
officer around the compound with an ax and was subsequently 
sent home.  He stated that being in Vietnam was stressful 
every minute as there was constant gunfire and mortar 
explosions.  The veteran also stated that after coming back 
from Vietnam, he did not like being around people very much 
and that his marriage did not work out because he was always 
depressed and mistrustful of his wife.  He also stated that 
in December 1969, he was given leave to go home to see his 
grandfather who he learned was dying.  It took him three days 
to get home and by the time he arrived his grandfather had 
already died.  After his leave expired, the veteran was 
ordered to return to Fort Lewis, Washington, where he took a 
flight back to Saigon, Vietnam.  Once back in Vietnam, the 
veteran wanted to return to Bong Son, where his unit was 
stationed, so he hitched rides with supply trucks in order to 
get there.  The veteran stated he had no weapon and got stuck 
in unknown Vietnam villages several times.  He specifically 
recalled a night when North Vietnamese soldiers came through 
the village where he was staying.  He stated he had to hide 
on a roof until morning because he was scared the soldiers 
would find him.  He also related an instance when he found a 
Vietnamese man on the side of the road who had been shot and 
tied up in wire and grenades.  The veteran wanted to help him 
but had to leave him there.  The veteran stated that after 
almost two weeks trying to get back to his unit, he finally 
was given a ride back and upon returning, learned he was 
considered absent without leave during that time.  He was 
sent to a Judge Advocate General and was subsequently demoted 
in rank.  He stated he felt betrayed and had not been able to 
trust anyone as a friend since that time.  The veteran also 
stated that he had had trouble with any kind of relationships 
with people and that he found it much easier to just go in 
the woods and hide.  

In July 1997, the veteran underwent a VA PTSD examination in 
conjunction with his claim.  The veteran reported that he 
moved around a lot when he was child and was never able to 
make friends, which became a lifelong pattern.  In regard to 
his military history, the veteran indicated he was a cook on 
a base that was in the landing zone and had only bunkers and 
tents.  He said they had to mount guard at the bunkers but 
there were infrequent enemy attacks.  He estimated that he 
was under fire in Vietnam about 20 percent of the time.  The 
veteran also reported about going home to visit his 
grandfather and the trip back to his unit, including the 
incidents where he had to hide on the roof of a hut and 
finding dead bodies on the road.  

On examination, the veteran was casually dressed and groomed.  
He appeared somewhat withdrawn and on the meek side.  The 
examiner noted the veteran had nightmares and troubling, 
intrusive thoughts every two weeks and flashbacks about twice 
a month where he sees himself alone on a Vietnam road without 
a weapon.  The examiner also noted the veteran was depressed, 
as he was sad and cried about once a month but felt as if he 
wanted to cry at least once a week.  His thinking and 
concentration were poor and he was troubled with poor memory 
as he had forgotten many things concerning his time in 
Vietnam.  Suicidal thoughts were not frequent but were noted 
to occur about once a week.  The examiner questioned the 
veteran about psychotic indices but could not elicit any from 
him.  He tested in the high average intelligence range 
despite poor schooling.  The Axis I diagnoses were PTSD, 
social phobia (generalized), and dysthymic disorder.  The 
examiner noted the veteran avoided people because he felt 
intensely uncomfortable with them and also did not have the 
energy to talk with people, answer their questions, or engage 
in ordinary social activities.  His withdrawal was considered 
as serious as his depression and PTSD symptoms.  

In June 1999, the veteran testified at a hearing before the 
undersigned Veterans Law Judge, via video conference.  He 
stated that he was stationed in Bong Son, Vietnam, at Landing 
Zone (LZ) Uplift.  He testified that on his last day in 
Vietnam, the barracks and kitchen where he worked were 
mortared and blown up, but he could not remember if there 
were any casualties that day.  He said his landing zone was 
mortared about three or four times while he was there.  He 
said the worst thing he remembered about Vietnam was seeing 
the dead and wounded bodies he helped unload off the 
helicopters, as well as those he saw on the side of the road 
going from Saigon back to his unit.  The veteran explained 
that he worked half a day as a cook and later worked bunker 
guard and helped unload the helicopters.  He said he knew a 
lot of people that were killed in action but did not remember 
their names.  He did remember a soldier named Private W. who 
he said came in from the field one day and was very paranoid 
about going back out.  Private W. only had a few more days 
left in Vietnam and told his First Sergeant that he did not 
want to go back out into the field before he went back home 
because he would get killed.  The veteran said they let 
Private W. work in the mess hall for about three or four days 
but then told him he had to go back into the field.  He said 
Private W. went back out into the field and was brought back 
in a body bag about an hour later.  The veteran also 
testified about the treatment he received for PTSD as well as 
his familial relationships.

VA treatment records dated February 1997 to February 2002 
show the veteran was treated for various things, including 
mental health.  A May 1997 record indicated the veteran had a 
prior medical history of depression.  In May 1998, the 
veteran was admitted to the hospital for depression.  He 
stated he wanted to be by himself and that being around 
people made him nervous.  He also reported hearing voices.  
He had very flat affect, his head was hanging down, and he 
did not want to make good eye contact.  The diagnosis was 
major depression.  

In June 1998, the veteran underwent psychological evaluation.  
He complained of increasing depression and suicidal ideation 
and stated he had been isolating himself from others, 
particularly his wife, because he was experiencing 
intensifying anger and fears that people would get mad at 
him.  He reported having attempted suicide several times in 
the past, but was unable or unwilling to give the details of 
the attempts.  He also complained of increasing memory 
problems and decreasing ability to concentrate.  The examiner 
noted the veteran had received treatment for depression and 
anger management as an outpatient at the Mobile Outpatient 
Clinic.  The veteran reported the nature of his childhood and 
military history.  He stated that he held numerous jobs after 
he was separated from service, but was unable to keep the 
jobs because he had difficulty managing his anger and getting 
along with his supervisors and co-workers.  

On examination, the veteran was alert and oriented and his 
speech was logical, coherent, and goal oriented.  He was 
dressed appropriately and was well groomed.  He denied having 
hallucinations and no delusions were evident.  He also denied 
current suicidal or homicidal thoughts.  His mood was mildly 
depressed and his affect was normal range.  His recent and 
remote memory, attention, and concentration were all within 
normal limits.  A personality assessment indicated his 
reported distress was significantly greater than his clinical 
presentation.  The examiner noted this may not have been an 
intentional misrepresentation but rather a way for him to 
alert others to his perceived level of distress.  The Axis I 
diagnosis was depressive disorder, not otherwise specified, 
with suicidal ideation.  The Axis II diagnosis was 
personality disorder, not otherwise specified, with schizoid 
and borderline personality features.  

In November 2000, the veteran reported he got nervous when he 
was around people or had to interact with them.  He also 
stated he stopped going to his mental health clinic 
appointments because the doctor made him nervous.  The 
veteran appeared very anxious, nervous, and was tearful.  In 
March 2001, the veteran was noted to have a history of 
depression, which was stable at the time.  In August 2001, 
the veteran was not focused and seemed to be overwhelmed by 
anxieties.  The assessment was "social anxiety/personality 
disorder."

In November 2003, the Board remanded the PTSD issue in order 
to verify the veteran's claimed stressors.  The Board 
specifically requested the U.S. Armed Services Center for 
Research of Unit Records (USACURR) to verify the stressor of 
a mortar attack on the veteran's barracks, said to have taken 
place in June 14-18, 1969.  In February 2004, USACURR sent a 
letter to the RO indicating that, after reviewing the Daily 
Staff Journals and Situation Reports, they found no report of 
any attacks against LZ Uplift, where the veteran was 
stationed with the 1st Battalion, 503 Infantry, during that 
time.  The letter also stated that LZ Uplift received 17 
rounds of 82 mm fire on May 12, 1969, which caused no 
casualties or damage, and small arms fire was received prior 
to the mortar fire.  That same day, LZ Uplift received 25 
rounds of 60 mm mortar fire, but there were no causalities or 
damage reported.  LZ Uplift also received 5 rounds of enemy 
mortar on July 2, 1969, but there was no damage and one man 
was slightly wounded.  

In August 2005, the Board remanded the PTSD issue again in 
order to clarify the veteran's current diagnosis.  The 
veteran was afforded another PTSD examination in September 
2005.  The claims file was reviewed.  The veteran reported 
that his family was close growing up and that he was an 
outgoing chid and had no difficulty making friends.  He also 
reported his military history but could not recollect his 
period of service in Vietnam.  The examiner noted a confirmed 
stressor of a mortar and small arms attack in May 1969 at LZ 
Uplift.  The examiner also noted that the record indicated 
that the veteran first sought treatment for depression in 
1971 as a military dependent.  The veteran reported having 
nightmares of being chased almost every night.  The veteran 
stated he felt nervous all of the time and that he felt as if 
someone were outside of his trailer.  He stated he looked out 
his window all of the time and felt that he saw people in 
gray clothes.  He reported poor concentration and described 
himself as continuing to be irritable.  He reported suicidal 
ideation in the past and stated that he had attempted 
overdosing on aspirin and cutting his wrists.  

On examination, the veteran was wearing dirty clothes and was 
malodorous.  He was fairly cooperative during the examination 
although he provided limited response to the examiner's 
questions and was uncomfortable.  The veteran reported he was 
unable to sit in the waiting room because there were a lot of 
people, but when the examiner looked, he observed only one 
person.  His mood was anxious, his affect was flat, and his 
thought content and processes were within normal limits.  
There was no evidence of delusions or hallucinations.  He 
largely maintained eye contact throughout the session and no 
inappropriate behavior was noted.  He denied current suicidal 
or homicidal ideation.  The veteran was alert but not fully 
oriented.  He demonstrated some memory impairment as he 
indicated he could not remember when he was in Vietnam or his 
nightmares.  Speech was linear and coherent and was of 
somewhat low rate and volume.  

The examiner commented that the history the veteran provided 
was inconsistent with the history he provided in the past.  
The examiner noted that, at the July 1997 VA examination and 
June 1998 psychological examination, the veteran indicated he 
grew up in an abusive, unstable environment with frequent 
moves, but at this examination, reported he had a close 
family.  In addition, the veteran indicated that, after he 
was separated from service, he was essentially homeless, 
lived on the streets, and was married for a short period of 
time.  In contrast, his medical records indicate he was 
married three times and moved around frequently with his 
second wife who was an active duty military member.  

The examiner noted the veteran was given different diagnoses 
over the years, including a PTSD diagnosis at the July 1997 
VA examination.  The examiner stated the veteran endorsed 
symptoms of PTSD, but that he did not believe he met the 
criteria for PTSD.  In this regard, the examiner noted the 
veteran's military occupational specialty was a cook and that 
he was never involved in any direct combat in Vietnam.  The 
examiner noted the veteran came under rocket and mortar 
attacks but did not witness any casualties.  The examiner 
also stated he had a very hard time believing the veteran 
could not remember what period of time he was in Vietnam 
because most of the Vietnam veterans he had spoken to knew 
exactly when they were there.  The examiner stated he 
believed the veteran's psychiatric impairments had more to do 
with his characterological issues, including his significant 
issues with being around other people, which had prevented 
him from maintaining employment, and preferring to live in 
the woods away from other people, which the examiner noted 
would be consistent with the schizoid personality diagnosis.  
The examiner stated that, based on the veteran's report of an 
abusive and chaotic childhood, it would not be surprising 
that he would suffer from some characterological issues.  

The examiner stated that he believed the veteran's primary 
clinical diagnosis was of a personality disorder, which had 
resulted from early abusive and neglectful developmental 
experiences.  The Axis I diagnosis was depressive disorder, 
not otherwise specified.  The Axis II diagnosis was 
personality disorder, not otherwise specified, with cluster A 
and B traits.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for PTSD.  In an April 
2004 letter, the RO informed the veteran of the types of 
evidence needed to substantiate his claim as well as its duty 
to assist him in substantiating his claim under the VCAA.  
The veteran was also asked to submit evidence and/or 
information in his possession that would support his claim to 
the RO.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In this regard, the Board notes that 
the claim for service connection for PTSD currently on appeal 
was initiated in April 1997, and subsequently denied in a 
July 1997 rating decision.  The VCAA was enacted in November 
2000, at which time, the RO was waiting for additional 
evidence from the veteran and further development was being 
taken on the case.  After development was completed and the 
Board remanded this issue for additional development, the RO 
sent the veteran the April 2004 VCAA letter, after which the 
RO denied the veteran's claim in Supplemental Statements of 
the Case (SSOC) dated in March 2005 (issued in May 2005) and 
September 2005 (issued in October 2005).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the April 2004 letter provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Following that letter, the 2005 SSOCS were issued, 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
actions taken by VA have essentially cured the error in the 
timing of the notice.  Further, it finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

In summary, the Board concludes that the notifications 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained VA treatment records 
and provided the veteran with examinations in connection with 
his claim.  It appears that all obtainable evidence relative 
to his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board notes that, in an October 1999 letter, the RO 
requested that the veteran provide additional details for 
each of the stressors he had claimed.  The RO, in the 
Statement of the Case (SOC) dated January 2000, noted he had 
not provided the requested information and denied his claim.  
The Board also notes that, throughout the pendency of this 
appeal, in every SOC, SSOC, and Board remand, the veteran was 
notified that he could submit additional evidence and 
argument in support of his claim.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on the VA, with no additional 
benefits flowing to the veteran.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"the VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).



III.  Analysis

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2005); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2005); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DMS-IV or the American Psychiatric Associations' Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994), 
as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The veteran contends that he incurred many stressful events 
while on active duty in Vietnam.  However, review of the 
veteran's claims file shows the veteran does not have a 
current diagnosis of PTSD.  The Board notes the claims file 
shows the veteran has been given several different diagnoses 
over the years, including a diagnosis of PTSD, social phobia 
(generalized), and dysthymic disorder (Axis I) in July 1997, 
as well as diagnoses of depressive disorder and personality 
disorder in June 1998 and thereafter.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

As noted above, the veteran was diagnosed with PTSD following 
a VA examination in July 1997.  However, the Board finds this 
diagnosis to be of lessened probative value for the following 
reasons.  The examiner gave no explanation in support of his 
diagnoses, such as the symptoms upon which he based the 
diagnosis.  It also does not appear that the examiner 
reviewed the veteran's claims file.  

The Board affords greater probative value to the more recent 
and more thorough opinion of the September 2005 VA examiner.  
This examination appears to have been based on a thorough 
review of the claims file and the examiner gave detailed 
reasons as to why the veteran does not suffer from PTSD.  In 
this regard, the examiner stated the veteran endorsed 
symptoms of PTSD, but did not believe he met the criteria for 
PTSD.  The examiner noted the veteran has been given 
different diagnoses over the years, but, in rendering his 
opinion, noted the veteran's military occupational specialty 
was a cook and that he was never involved in any direct 
combat in Vietnam.  The examiner noted that one of the 
veteran's claimed stressors was verified as his unit came 
under rocket and mortar attacks but also noted the veteran 
did not witness any casualties.  The examiner concluded that 
he believed the veteran's primary clinical diagnosis was of a 
personality disorder and diagnosed him with depressive 
disorder and personality disorder.  The Board also notes that 
the veteran received a like diagnosis after undergoing a 
thorough psychological examination in June 1998, after being 
admitted into the hospital for depression and suicidal 
ideation.  

Therefore, the Board ascribes the most probative weight to 
the September 2005 VA examination, which specifically ruled 
out PTSD as a diagnosis after thorough evaluation of the 
record.  

Without a current diagnosis of post-traumatic stress 
disorder, VA need not determine whether the evidence of 
record shows a causal nexus between alleged current PTSD 
symptomatology and a claimed in-service stressor, since the 
veteran's claim may only be granted if he has a current 
diagnosis.  Absent proof of the existence of the disability 
being claimed, there can be no valid claim.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Although the veteran has argued that he has PTSD related to 
his military service, there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for PTSD, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert, 1 Vet. App. at 55.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


